PER CURIAM.
Randy Haley appeals the summary denial of his postconviction motion. In his motion, Haley alleged that he was sentenced as a habitual offender during the Heggs window and that his gain time was illegally reduced under chapter 95-184, Laws of Florida, because Heggs v. State, 759 So.2d 620 (Fla.2000), invalidated chapter 95-184 in its entirety. We affirm the order of the trial court. Appellant must first present his claim administratively to the Department of Corrections; if he is dissatisfied with the result, he can file a petition for writ of mandamus in the circuit court in the county where he is incarcerated. See Clements v. State, 761 So.2d 1245 (Fla. 2d DCA 2000); Newsome v. Singletary, 637 So.2d 9 (Fla. 2d DCA 1994).
Affirmed.
NORTHCUTT, A.C.J., and CASANUEVA, J., and CAMPBELL, MONTEREY, (Senior) Judge, Concur.